DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 11/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-13 and 15-16 are pending.
Claims 7-13 are withdrawn.
Claims 14 is cancelled.
Claim 16 is new.
Claims 1 and 3-5 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2, 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US Pub. 2015/0323250) in view of Hara (US Pub. 2007/0128373) and Takeishi (US Pub. 2016/0217997).
Regarding claim 1, Mizuno teaches a substrate processing apparatus ([0021] and Fig. 1, apparatus #1) comprising: 
a holder ([0021] and Fig. 1, wafer holding unit #3) configured to hold a substrate in a horizontal direction ([0021] and Fig. 1, wafer W horizontal); 
a rotation driver ([0022]: holding unit #3 can be rotated by a rotation driving device, not illustrated) configured to rotate the holder ([0022]); 
a processing liquid nozzle ([0031] and Fig. 1, processing fluid supply units #7A, 7B with liquid nozzles #71-72 and #74-75) configured to eject a processing liquid ([0031], [0038]);
a processing liquid nozzle arm ([0031] and Fig. 1, fluid supply units #7A and 7B, structure supporting #71-73 and #74-76, as in annotated Fig. 4A below) connected to the processing liquid nozzle (see Fig. 1), and

    PNG
    media_image1.png
    249
    342
    media_image1.png
    Greyscale

a controller ([0033] and Fig. 1, controller #8) that performs an overall control of the substrate processing apparatus ([0033], sentence 1), wherein the controller is configured to: 
control the processing liquid nozzle ([0033]: controller #8 controls the fluid supplying devices) to eject the processing liquid to a peripheral portion of the substrate ([003] and see Fig. 3, 4A: fluid supply unit dispenses onto a peripheral portion of wafer W) so that a film formed on the peripheral portion of the substrate is removed ([0059]: etching liquids such as HF used to etch a wafer W), and
control the rotation drive to rotate the substrate at a first rotational speed ([0022]: wafer holding unit 3 can be rotated at a desired speed).

Mizuno does not teach a processing liquid nozzle drive connected to the processing liquid nozzle via a processing liquid nozzle arm configured to move the processing liquid nozzle.
However, Hara teaches a processing liquid nozzle drive (Hara – [0078] and Fig. 5, nozzle slide mechanism #56b) connected to a processing liquid nozzle (Hara – [0078] 
Mizuno and Hara both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle of the Mizuno apparatus to include the nozzle drive/arm configuration of Hara in order to dispense processing fluid to a desired radial position of the wafer W (Hara – [0093]).

Modified Mizuno does not teach wherein the controller is configured to: control the processing liquid nozzle drive to move the processing liquid nozzle from the retreat position that is retreated from the substrate to a first processing position that is above the peripheral portion of the substrate, and to a second processing position that is also above the peripheral portion of the substrate and closer to a center portion of the substrate than the first processing position, wherein the controller controls the processing liquid nozzle drive and the rotation driver so as to move the processing liquid nozzle ejecting the processing liquid from the retreat position to the first processing position above the substrate which is rotated at a first rotational speed, and then to move the processing liquid nozzle ejecting the processing liquid from the first processing position to the second processing position above the substrate which is rotated at a second rotational speed that is higher than the first rotational speed.


    PNG
    media_image2.png
    247
    430
    media_image2.png
    Greyscale

wherein the controller controls the processing liquid nozzle drive (Takeishi – [0057]-[0058] and Fig. 2, control device #20 controls a discharging position via end determination unit #22) and the rotation driver (Takeishi – [0029] and Figs. 1-2, rotation processing unit #410 with rotation mechanism #41) so as to move the processing liquid nozzle ejecting the processing liquid from the retreat position to the first processing position above the substrate (Takeishi – Fig. 3, from P1 to P2) which is rotated at a first 
Modified Mizuno and Takeishi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the operation/controller of the apparatus as taught by modified Mizuno to include the process as taught by Takeishi in order to prevent scattering/misting of the chemicals upon initial contact with the wafer (Takeishi – [0047]).

To clarify the record, the claim limitations “configured to hold a substrate in a horizontal direction”, “configured to rotate the holder”, “configured to eject a processing liquid”, and “configured to move the processing liquid nozzle” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Mizuno apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Mizuno modified by Hara does not teach wherein the controller is further configured to control the rotation drive to increase a rotational speed of the substrate from the first rotational speed to the second rotational speed while maintaining the processing liquid nozzle at the first processing position.
However, Takeishi teaches wherein the controller is further configured to control the rotation driver to increase a rotational speed of the substrate from the first rotational speed to the second rotational speed (Takeishi – [0041] and Figs. 3A-B, at P2 moving towards P3 at rotation speed/”number” R1 and increasing) while maintaining the processing liquid nozzle at the first processing position (see explanation directly below).
The Examiner notes Merriam-Webster dictionary defines “position” as “the point or area occupied by a physical object”. As such, the “first processing position” can be the point P2 (see Takeishi Fig. 3A-B) as well as a portion of the wafer periphery radially inward of point P2, where the rotation speed/“number” is slightly greater than R1, thus meeting the limitation of the claim (see annotated Takeishi Figs. 3A-B below).

    PNG
    media_image3.png
    356
    463
    media_image3.png
    Greyscale



Regarding claim 6, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
Modified Mizuno would be capable of performing the intended use since Mizuno explicitly teaches wherein the processing liquid nozzle is configured to eject a plurality of types of processing liquids different from each other ([0031]: nozzle #71 can inject ammonia/hydrogen peroxide/water, #72 can discharge DI water, #74 can discharge HF, #75 can discharge a rinsing liquid) and, as combined with Takeishi, would be capable of moving from retreat positions to first and second processing positions with the movable nozzle arm and controller programming as taught by Takeishi and Hara, as combined above in the rejection of claim 1.

Regarding claim 15, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
Nevertheless, Mizuno explicitly teaches wherein the processing liquid nozzle is configured to eject the processing liquid at a predetermined angle with respect to the 

Regarding claim 16, Mizuno modified by Hara does not teach wherein the controller is further configured to control the rotation drive to increase a rotational speed of the substrate from the first rotational speed to the second rotational speed while maintaining the processing liquid nozzle at the first processing position.
However, Takeishi teaches wherein the controller is further configured to control the rotation driver to increase a rotational speed of the substrate from the first rotational speed to the second rotational speed (Takeishi – [0041] and Figs. 3A-B, at P2 moving towards P3 at rotation speed/”number” R1 and increasing) while maintaining the processing liquid nozzle at the first processing position (see explanation directly below).
The Examiner notes Merriam-Webster dictionary defines “position” as “the point or area occupied by a physical object”. As such, the “first processing position” can be the point P2 (see Takeishi Fig. 3A-B) as well as a portion of the wafer periphery radially inward of point P2, where the rotation speed/“number” is slightly greater than R1, thus meeting the limitation of the claim (see annotated Takeishi Figs. 3A-B below).

    PNG
    media_image3.png
    356
    463
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the operation/controller of the apparatus as taught by modified Mizuno to include the process as taught by Takeishi in order to prevent scattering/misting of the chemicals upon initial contact with the wafer (Takeishi – [0047]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US Pub. 2015/0323250), Hara (US Pub. 2007/0128373), and Takeishi (US Pub. 2016/0217997), as applied to claims 1-2, 6, and 15-16 above, and further in view of Kubota (US Patent 9,217,922).
The limitations of claims 1-2, 6, and 15-16 are set forth above.
Regarding claim 3, Mizuno teaches a ring-shaped cover ([0021] and Figs. 1-2, ring-shaped cover member #5) that defines an inner space formed above the substrate held by the holder (see Mizuno Fig. 2, open inner space showing wafer W) and covers a peripheral portion of the substrate (see Mizuno Figs. 1 and 3, covers peripheral edge of 
 
Modified Mizuno does not teach wherein the exhaust passage includes valve that adjusts an exhaust amount of the gas discharged from the inner space nor wherein the controller is further configured to control the valve to discharge the gas in the inner space at a first exhaust amount when the processing liquid nozzle is moved from the retreat position to the first processing position and discharge the gas in the inner space at a second exhaust amount that is smaller than the first exhaust amount when the processing liquid nozzle is moved from the first processing position to the second processing position..
However, Kubota teaches wherein an exhaust passage includes a valve (Kubota – C7, L33 and Fig. 3, first regulator valve Va formed of an auto damper) that adjusts an exhaust amount of the gas (Kubota – C8, L61-65) discharged from the inner space (Kubota – C7, L34-35) in response to a controller (Kubota – C7, L38 and Fig. 3, control unit #90a).
While Kubota does not explicitly teach wherein the controller is further configured to control the valve to discharge the gas in the inner space at a first exhaust amount when the processing liquid nozzle is moved from the retreat position to the first processing position and discharge the gas in the inner space at a second exhaust amount that is smaller than the first exhaust amount when the processing liquid nozzle is moved from the first processing position to the second processing position, Kubota does teach that the opening degree of an exhaust damper is a result effective variable (Kubota – C8, L61-65). Particularly, Kubota teaches that the opening degree of regulator valve/auto damper “Va” (Kubota – C7, L33-34 and Fig. 3, in flow path #53 and controlled by control unit #90) can be set by a controller in response to the control program or process recipe parameters such as number of revolutions of the wafer, rotation time of the wafer, etc. (Kubota – C8, L16-19).
Modified Mizuno and Kubota both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum timing and exhaust amount for the exhaust damper through routine experimentation in order to adjust/stabilize the circulation of the flow rate of the gas to stabilize the processing performance (Kubota – C14, L10-14). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

To clarify the record, the claim limitations “that discharges a gas in the inner space of the ring-shaped cover through the peripheral space” and “that adjusts an exhaust amount of the gas discharged from the inner space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  The modified Mizuno apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 4, modified Mizuno does not teach wherein the controller is further configured to control the valve to decrease the exhaust amount of the gas in the inner space from the first exhaust amount to the second exhaust amount in the rotational speed increasing step.
While Kubota does not explicitly teach wherein the controller is further configured to control the valve to decrease the exhaust amount of the gas in the inner space from the first exhaust amount to the second exhaust amount in the rotational speed increasing step, Kubota does teach that the opening degree of an exhaust damper is a result effective variable (Kubota – C8, L61-65). Particularly, Kubota teaches that the opening degree of regulator valve/auto damper “Va” (Kubota – C7, L33-34 and Fig. 3, in flow path #53 and controlled by control unit #90) can be set by a controller in response to the control program or process recipe parameters such as number of revolutions of the wafer, rotation time of the wafer, etc. (Kubota – C8, L16-19).
Modified Mizuno and Kubota both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum timing and exhaust amount for the exhaust damper through routine experimentation in order to adjust/stabilize the circulation of the flow rate of the gas to stabilize the processing performance (Kubota – C14, L10-14). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 5, Mizuno teaches a ring-shaped cover ([0021] and Figs. 1-2, ring-shaped cover member #5) that defines an inner space formed above the substrate held by the holder (see Mizuno Fig. 2, open inner space showing wafer W) and covers a peripheral portion of the substrate (see Mizuno Figs. 1 and 3, covers peripheral edge of wafer) via a peripheral space communicating with the inner space (see Mizuno Fig. 3, inner space communicates with volume above wafer, denoted gap G); and an exhaust passage ([0021] and Figs. 1 and 3, exhaust path #245) that discharges a gas in the inner space of the ring shaped cover through the peripheral space (see Mizuno Fig. 3, exhaust path #27 connects to exhaust path #245 to evacuate the inner space).
 
Mizuno does not teach wherein the exhaust passage includes a valve that adjusts an exhaust amount of the gas discharged from the inner space nor wherein the controller is further configured to control the valve to discharge the gas in the inner space at a first exhaust amount when the processing liquid nozzle is moved from the retreat position to the first processing position and discharge the gas in the inner space at a second exhaust amount that is smaller than the first exhaust amount when the processing liquid nozzle is moved from the first processing position to the second processing position.
However, Kubota teaches wherein an exhaust passage includes a valve (Kubota – C7, L33 and Fig. 3, first regulator valve Va formed of an auto damper) that adjusts an exhaust amount of the gas (Kubota – C8, L61-65) discharged from the inner space (Kubota – C7, L34-35) in response to a controller (Kubota – C7, L38 and Fig. 3, control unit #90a).
configured to control the valve to discharge the gas in the inner space at a first exhaust amount when the processing liquid nozzle is moved from the retreat position to the first processing position and discharge the gas in the inner space at a second exhaust amount that is smaller than the first exhaust amount when the processing liquid nozzle is moved from the first processing position to the second processing position, Kubota does teach that the opening degree of an exhaust damper is a result effective variable (Kubota – C8, L61-65). Particularly, Kubota teaches that the opening degree of regulator valve/auto damper “Va” (Kubota – C7, L33-34 and Fig. 3, in flow path #53 and controlled by control unit #90) can be set by a controller in response to the control program or process recipe parameters such as number of revolutions of the wafer, rotation time of the wafer, etc. (Kubota – C8, L16-19).
Modified Mizuno and Kubota both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum timing and exhaust amount for the exhaust damper through routine experimentation in order to adjust/stabilize the circulation of the flow rate of the gas to stabilize the processing performance (Kubota – C14, L10-14). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

To clarify the record, the claim limitations “that discharges a gas in the inner space of the ring-shaped cover through the peripheral space” and “that adjusts an exhaust amount of the gas discharged from the inner space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  The modified Mizuno apparatus would be capable of performing the intended uses as set forth above.

Double Patenting
Duplicate Claim Warning: Applicant is advised that should claim 2 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant is thanked for the amendment to claim 1 to alleviate a minor informality, thus the objection to claim 1 is withdrawn.

The Examiner agrees that the amendments to claims 3-5 changing the “exhaust amount adjuster” to a “valve” is sufficient to negate any interpretation of the claims under section 112(f).

The Applicant is thanked for the amendments to claim 1 to eliminate new matter as identified in the previous Office Action, thus the rejections of the claims under section 112(a) are withdrawn.

The Applicant is thanked for the amendments to claim 1 to eliminate indefinite claim language as identified in the previous Office Action, thus the rejections of the claims under section 112(b) are withdrawn.

Applicant's arguments with respect to the section 103 rejection of at least claim 1 in view of Mizuno, Takeishi, and Hara have been fully considered, but they are not persuasive.

First, Applicant argues (Remarks, pg. 12) that because Takeishi teaches a film formation process, it does not meet the limitations of the claim that require the controller to remove a film.
This is not persuasive because the primary reference, Mizuno, teaches an etching process of the substrate (Mizuno – [0059], etching with HF). Takeishi is relied upon to teach a specific sequence of moving a liquid supply nozzle to various positions over the substrate with specific substrate rotation speeds in various steps. The Examiner interprets the claim such that the limitation “so that a film formed on the peripheral portion of the substrate is removed” is an intended result of the structural programming of the controller, and does not require that additional programming be provided within the controller. 
The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
processing liquid, not a feature of the controller. One of ordinary skill in the art would recognize that liquid processing apparatuses generally enable a plurality of operations, of which film formation and etching are included (see US Pub. 2004/0040583 to Breese et al., par. [0004] as an exemplary reference).
As such, since Takeishi teaches the structural limitations of the controller operation with respect to nozzle movement, liquid ejection, and rotation speed, it teaches the only limitations of the controller that require programming (i.e., the structure of the controller). As a combination with Mizuno/Hara, the added controller functionality of the modified apparatus would be performing an etching process, and would additionally be capable of performing any liquid processing as would be common in the art. As such, this argument is not persuasive.

With respect to Applicant’s arguments concerning “teaching away” (Remarks, pg. 12), the Examiner submits that Applicant’s argument is fundamentally flawed. Takeishi is merely describing a film formation process, but has not expressly stated (or even marginally implied) that the apparatus or the operation of the apparatus would be undesirable, unsuitable, or incapable in any way for use in an etching process. 
As Breese supports above, liquid processing apparatus commonly perform a variety of operations, of which film formation and etching are extremely common. As such, this argument is not persuasive. See MPEP 2143-2145 for examples of language that constitutes “teaching away”.

Regarding Applicant’s arguments concerning the “wafers edge” and “inside the edge of the wafer” (Remarks, pg. 13), these arguments are not persuasive. 
The Applicant is arguing features of the claim that do not exist- the word “edge” does not appear in any claims. Instead, claim 1 recites: “a peripheral portion of the substrate” and “closer to a center portion of the substrate”. The word “portion” is extremely broad, and is defined as: “an often limited part of a whole” (Merriam-Webster English Dictionary). As such, the word portion can reasonably be met by any arbitrary sub-division of the element in question (in this case, the substrate). As is set forth above, Takeishi meets the limitations of the claim based upon the Examiner’s interpretation of the word “portion” according to the instant disclosure as well as the prior art reference.
Applicant again states that Takeishi “teaches away” from the claimed invention (Remarks, pg. 13) because the Applicant feels the reference fails to teach the limitations of the claim. This is an incorrect Application of “teaching away”, and is also moot since the Takeishi reference does teach the limitations of the claim as written. As the record shows, Takeishi teaches the limitations of the claim as is set forth in detail above with specific citations of the reference itself.
 
Applicant’s request for rejoinder is again acknowledged, but is deferred until such time when/if any pending claims are found to be allowable, and further provided the conditions of rejoinder are satisfactorily met. See MPEP 821.04, 804.01, and 37 CFR 1.104. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718